Citation Nr: 1013693	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  99-19 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to compensation for additional disability of 
the left eye as a result of multiple surgeries at VA 
facilities beginning in 1976, under the provisions of 
38 U.S.C.A. § 1151.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran compensation under 38 U.S.C.A. 
§ 1151 for a left eye disability.  In an October 1999 rating 
decision, the Veteran was denied a TDIU.  Finally, within an 
August 2002 rating decision, the Veteran was denied service 
connection for PTSD.  The Veteran subsequently initiated and 
perfected appeals of these rating determinations.  

In April 2003, the Veteran testified via video conference 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing has been added to the record.  
These issues were previously presented to the Board in April 
2004 and September 2007, at which time they were remanded for 
additional development.  With respect to the issue decided 
herein, the Board finds that the actions ordered by the Board 
within the prior remands have been accomplished by the agency 
of original jurisdiction.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to compensation under 38 U.S.C. 
§ 1151 for a left eye disability, and for a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran has presented competent evidence of a current 
diagnosis of PTSD based on verified in-service stressors.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred during military 
service, and service connection for such a disability is thus 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claim.  

II.  PTSD

The Veteran seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2009).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the Veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2009); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
Veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or written 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2009); Zarycki, 6 Vet. App. at 98.  

If, however, the VA determines either that the Veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.   Service department 
records must support, and not contradict, the claimant's 
testimony regarding noncombat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994); see also, Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the Court stated, "If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors").  If, however, the Veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.  

As an initial matter, the Board notes the Veteran has 
presented various diagnoses of PTSD.  He was most recently 
afforded a VA psychiatric examination in November 2009, which 
resulted in a diagnosis of PTSD, chronic.  Among other 
stressors reported by the Veteran, he stated that during his 
military service in the Pacific Theater, some Japanese 
paratroopers were dropped around the air base at which he was 
stationed, and he found this event stressful.  The diagnosis 
of PTSD was based in part on this stressor.  As the record 
reflects multiple diagnoses of PTSD, rendered by competent 
medical experts and based upon personal examination of the 
Veteran, a current diagnosis of PTSD is conceded by the 
Board.  

Next, the Board must consider whether the Veteran has 
presented evidence of an in-service stressor event subject to 
verification.  In his statements to VA, the Veteran has 
recounted several stressful events experienced during his 
military service in the Pacific region during World War II.  
These include coming under enemy airborne assault while 
stationed in the Philippines in late 1944, and also coming 
under fire while recovering from malaria at the 118th General 
Hospital in January 1945.  In support of his claim, VA has 
obtained military history reports which indicate an airborne 
assault was conducted by Japanese forces on U.S. air bases in 
the Leyte region of the Philippines in December 1944.  
Service personnel records also confirm the Veteran was 
assigned to the 388th Bomb Squadron at this location in the 
Philippines during this time period.  Historical records also 
confirm sporadic combat in and around the 118th General 
Hospital during the time the Veteran was assigned there in 
January 1945, while he was recovering from malaria.  

Based on this military evidence, the Board finds the 
Veteran's alleged stressors to be verified by sufficient 
collaborating evidence.  According to the U.S. Court of 
Appeals for Veterans Claims, the Veteran need not submit 
evidence of personal participation in stressful events; he 
need only submit, or point the VA to, "independent evidence 
of the occurrence of a stressful event, [which] . . . implies 
his personal exposure."  Pentecost v. Principi, 16 Vet. 
App. 124, 128-29 (2002).  In the present case, such a burden 
has been met.  

As noted above, the Veteran has been diagnosed with PTSD, 
based on his reported in-service stressor events, by 
competent medical experts.  Therefore, in light of 
38 U.S.C.A. § 5107, service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

The Veteran has perfected an appeal of VA's denial of 
compensation under 38 U.S.C. § 1151 for a left eye disability 
allegedly resulting from VA medical care provided from 1976 
to the present.  

For claims filed on or after October 1, 1997, such as here, 
compensation under this section shall be awarded for a 
qualifying additional disability as caused by improper VA 
treatment.  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the Veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.

Referable to causation, the evidence must show that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151.  In other words, merely showing that a 
Veteran received care or treatment and that the Veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).  A determination of the additional disability 
includes consideration of pathology prior to, during, and 
after VA treatment.

In the present case, the Board ordered within a prior April 
2004 remand that the Veteran be afforded a VA medical 
examination of his left eye to determine the etiology of any 
current left eye disorder, and whether any such disorder was 
the proximate result of VA negligence or similar instance of 
fault.  Review of the record indicates that while the Veteran 
was afforded a VA examination of the left eye in February 
2006, the opinion requested by the Board was not provided.  
Because of this lack of compliance, another remand is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(remand by the Court or the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders).  The Board sincerely regrets this additional delay 
in the Veteran's appeal.  

Finally, as noted in the introduction, the Veteran has 
perfected an appeal of his claim for a TDIU.  However, while 
the Veteran has been granted within this decision service 
connection for PTSD, he has yet to be assigned an initial 
rating for this disability by the RO, the agency of original 
jurisdiction.  Hence, the Veteran's TDIU claim is 
inextricably intertwined with his pending initial rating for 
PTSD; therefore, his TDIU claim must be deferred pending 
assignment of the Veteran's initial rating by the RO.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Forward the Veteran's claims file to 
an appropriate medical specialist in eye 
disorders for a medical opinion regarding 
the etiology of any current left eye 
disorder.  The Veteran himself need not be 
scheduled for physical examination unless 
such examination is determined by the 
medical expert to be necessary to comply 
with the instructions of this remand.  The 
examiner should review the entire claims 
folder and address the following 
questions:  

(Any opinion regarding a degree of 
probability should be expressed in terms 
of likely, at least as likely as not, or 
not likely.  The term "at least as likely 
as not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)  

(a)  Does the Veteran have additional 
disability or residuals of the left 
eye proximately due to or the result 
of VA medical care provided between 
1976 to the present, to include left 
eye surgeries in 1976, 1981, 1987, and 
1999?  

After providing an opinion as to 
whether it is at least as likely as 
not that the Veteran suffers from 
disabilities of the left eye related 
to said VA treatment, he or she should 
respond to the following:

(b) is the additional disability due 
to:

(1) carelessness, negligence, lack 
of proper skill, error in 
judgment, or a similar instance of 
fault on the part of the VA in 
prescribing medical care or 
performing these surgeries; or

(2) from an event not reasonably 
foreseeable?

The examiner should adequately summarize 
the relevant history and clinical 
findings, and provide adequate reasons for 
the medical conclusions rendered.  

2.  After undertaking any additional 
development deemed appropriate, review the 
record to confirm full compliance with 
this remand order; if full compliance is 
not found, take appropriate corrective 
actions prior to returning the file to the 
Board.  Thereafter, after giving the 
appellant full opportunity to supplement 
the record and assigning an effective date 
and initial rating for his service-
connected PTSD, adjudicate the Veteran's 
pending claims in light of any additional 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


